The conviction is for the unlawful possession of intoxicating liquor, and was had before the amendment of the statute denouncing that offense. The statute so modified the law as to limit the offense to the possession of intoxicating liquor for the purpose of sale.
The indictment, as drawn, does not contain this limitation, and therefore will not support the conviction. See Francis v. State, 90 Tex.Crim. Rep., 235 S.W. Rep. 580, and Ex parte Mitchum, 237 S.W. Rep., 960, No. 6772, not yet reported.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.